Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (this “Amendment”) is effective as of
May 8, 2012 and concerns the Employment Agreement entered into on June 9, 2011
(the “Agreement”), by and between Charles V. Bergh (“Executive”) and Levi
Strauss & Co., a Delaware corporation (the “Corporation”). This Amendment is
entered into to make certain clarifications to the Agreement to reflect the
intent of both parties hereto. All capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings set forth in the Agreement.

 

1. Section 4 of the First Part of the Agreement entitled “Term of Employment,
Duties and Scope, Compensation and Benefits during Employment, Relocation
Benefits” shall be replaced in its entirety by the following:

Section 4. Annual Incentive Compensation

During the Term, the Corporation shall award Executive an annual cash incentive
compensation opportunity under its Annual Incentive Plan (or any successor plan)
(“AIP”) having a target amount equal to 135% of the Base Compensation (“Target
AIP”) and shall be payable at the Target AIP or such lesser or greater amount as
is provided under the AIP in accordance with Executive’s achievement of the
performance measures and levels in effect for the Corporation’s applicable
fiscal year, including, without limitation, achievement of individual
performance measures and application of Corporation discretion with respect to
awards under the AIP. Such Target AIP shall be subject to review and adjustment
(up or down) in a manner that is consistent with the other members of the
executive team and in making such adjustments the Corporation shall consider
competitive benchmarks to relevant peer companies. Performance measures and
levels with respect to the AIP shall be determined by the Board of Directors or
the Human Resources Committee thereof, in its sole discretion, in accordance
with the terms and conditions of the AIP; provided, however, that, in respect of
the 2011 fiscal year, Executive shall be paid annual cash incentive compensation
in an amount that is not less than 100% of the Target AIP, which shall be
prorated in accordance with the fraction, the numerator of which is the number
of days Executive was employed by the Corporation in the 2011 fiscal year and
the denominator of which is 365.

 

2. This constitutes the entire Amendment to the Agreement between the parties.
Except as expressly amended hereby, all terms and conditions contained in the
Agreement shall remain in full force and effect.

 

1



--------------------------------------------------------------------------------

In WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
authorized and signed.

 

Levi Strauss & Co. By:   /s/ Greg B. Holmes Name:   Greg Holmes Title:   VP,
Global Rewards COE & HR Services Charles V. Bergh By:   /s/ Charles V. Bergh

 

2